Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered February 21, 2007. The judgment convicted defendant, upon his plea of guilty, of reckless endangerment in the first degree, criminal possession of a weapon in the second degree, criminal mischief in the second degree, and criminal sale of a controlled substance in the third degree (three counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, one count each of reckless endangerment in the first degree (Penal Law § 120.25) and criminal possession of a weapon in the second degree (§ 265.03 [former (2)]), and three counts of criminal sale of a controlled substance in the third degree (§ 220.39 [1]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Boggs, 46 AD3d 1402 [2007]; People v Hamilton, 45 AD3d 1396 [2007], lv denied 10 NY3d 765 [2008]), and this case does not fall within the exception to the preservation rule (see Lopez, 71 NY2d at 666). To the extent that defendant’s statements during the plea colloquy appeared to negate elements of the crime of reckless endangerment in the first degree, County Court conducted the requisite further inquiry to ensure that defendant understood the nature of the charge and that the plea was intelligently entered (see id.). Although defendant also failed to preserve for our review his contention that the court erred in imposing consecutive sentences, preservation of *1341that contention is not required (see People v Fuentes, 52 AD3d 1297 [2008]). Nevertheless, we conclude that defendant’s contention lacks merit (see generally People v Olds, 24 AD3d 571, 572 [2005], lv denied 6 NY3d 836 [2006]). Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.